        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 1 of 9


                                                                                    i,it-i, -; i;li 1r¡r¡r. . ..,. u,
                                                                                      t:;_ ':: t .i'':i--'¡J.i Í- i ,i "r'.",:li',-ìr
                                                                                 --.l
                                                                                 - i r.i-i -i i ; :l'                 ,-J!-i:lr-.: ,,:
                                                                                             ".;;=
                          IN THE UNITED STATES DISTzuCT COURT
                            FOR TTIE DISTRICT OF CONNECTICUT


STATE OF CONNECTICUT
                                                  January 15,2020
                                                                          c3;zoú9\ þkß-
COUNTY OF HARTFORD                                F'ILED UNDER SEAL


                            AVIT IN SUPPORT OF

       I, Russell H. Frandsen, being first duly swom, hereby depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation, and have been

since December 2017. I am currently assigned to investigate white collar crimes at the FBI's

New Haven Division. In my capacity as a Special Agent, I have investigated allegations of wire

and mail fraud, embezzlement, bid rigging, and public corruption. I have also participated in the

execution of warrants involving the search and seizure of computers, computer equipment,

sofbware, and electronically stored   information. I have received training through the FBI

Academy in Quantico, Virginia, and through my legal education at an ABA-accredited law

school. Before joining the FBI, I was a licensed attorney in private practice, where I specialized

in commercial litigation.

       2.      I   submit this affidavit in support of a criminal complaint and arrest wanant for

Justin'Williams, for violations of Title    18,   United States Code, Section 1343. Based on the

facts set forth below in this aff,rdavit, there is probable cause to believe, and I do believe, that

Williams has violated the above-referenced criminal statute.
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 2 of 9




       3.      The information contained in this afhdavit is based on the investigation to date,

which includes, but is not limited to, subpoenaed grand jury records, interviews with victims and

others, my personal knowledge and involvement in the investigation, off,rcial govemment records

checks and public records checks, my training and experience as a criminal investigator, and my

conversations with other law enforcement officers and investigators. Because this afhdavit is

submitted for the limited purpose of establishing probable cause for the requested criminal

complaint and arrest warrant, I have not included each and every fact known to me concerning

this investigation. Rather, I have set forth only those facts that I believe are necessary to

establish probable cause to support the requested criminal complaint and arrest warrant.

                          BACKGROUND ON JUSTIN WILLIAMS

       4.      Williams is a U.S. citizen who currently resides in Rocky Hill, Connecticut.

       5.      From approximately February 2004 through November 2007, Williams was

employed as a loan processor by Connecticut Partners Mortgage ("CPM"), a then-licensed

mortgage brokerage located in Hartford and owned and operated by George Hajati. 'Williams,

Hajati, and others originated fraudulent mortgage loans through CPM by knowingly submitting

falsified income, assets, and employment information of borrowers to multiple lenders.

        6.     In November 2007, the government executed a search warrant of the offices        of

CPM. In January 2008, \Milliams left the United States to avoid prosecution for the mortgage

fraud activity under investigation. Williams and Hajati went to Albania, then to Australia, and

then back to Albania.



                                                  2
         Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 3 of 9




        7.       In February 2009, \ililliams and Hajati were indicted in absentia on charges of

conspiracy to commit wire fraud and wire fraud relating to a mortgage fraud conspiracy.

V/illiams returned to the United States and was arrested in or around March 2009.

        8.       Williams pled guilty to four counts in the indictment in October 2tJtJ9. On August

4,2015, he was sentenced by Judge Alvin W. Thompson to time served, three years of supervised

release, 150 hours of community service, and a fine of $5,400.1

    RACKGRO UND ON CAR NATION. LLC AND MID                                         MOTORCARS LLC

        9.       Over the past twenty years, 1075 NervÊreld Street, Middletown, Connecticut has

been the location of used car dealerships operating under several limited          liability companies,

including Auto Store LLC, Car Nation, LLC, Car Nation CT, LLC, and, currently, Middletown

Mototcars, LLC. According to records of the Connecticut Secretary of State, since

approximately 2017, these LLCs have been owned and operated by members of Hajati's family.

        10.      \Milliams worked at Car Nation as a salesman from approximately August 2015

through September 2016. During at least part of the time that Hajati was incarcerated for.the

mortgage fraud case, Williams was also General Manager of Car Nation. At all times of the

crime under investigation, \ililliams was on federal supervised release.

        1   1.   Hajati was incarcerated on October 1,2015, released to a halfivay house on



t Hajati was eventually exhadited to the United States and in August 2015 was sentenced by Judge Thompson to   a
year and a day in prison.




                                                       a
                                                       -)
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 4 of 9




April 8,2016, placed on home confinement on July 5,2016,            and released on Augusf 8,2016.

Hajati was arrested in this investigation on July 2,2019 and charged with violating Title i8,

United States Code, Section 1343 (wire fraud). The automobile dealership              has been closed

since that date.2

                                    INVESTIGATION TO DATE

        12.     The FBI has been investigating an auto loan fraud scheme involving Williams

and Hajati regarding allegations that Williams and Hajati submitted materially false auto loan

applications and information to auto lenders to obtain loans. The false statements included

frctitious jobs and incomes, forged signatures, fabricated documents (including pay stubs and

Social Security benefit statements), and false expenses. As discussed below, several auto loans

obtained through fraud went into default and, in some cases, the lender repossessed the vehicle.

                                               Borrower    #1


        13.     In January 2016, Borrower #1 found a2009 Honda Civic offered for sale online

by Car Nation. Borrower      #i and two of his uncles went to Car Nation,       where they met with two

salespersons, one female and one male. Borrower #1 later identified the male salesperson as

Williams.



2
 On December 20,2019, Hajati pled guilty to a one-count Information charging wire fraud in 3:19CR317 (RNC)
and admitted to a supervised release violation ín 3:09CR35 (AV/T) He awaits sentencing in both cases.




                                                      4
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 5 of 9




        14.    Borrower #1 told Williams and the female salesperson that the car would be his,

but that he was not working and wanted to put it in his uncle's name. All agreed that they would

put the car in the name of the uncle with the best credit score. \ililtiams completed the

paperwork and obtained a loan from Lender #I, a lender based in New Haven, Connecticut.

Lender #1 obtained the loan application electronically through Dealertrack Technologies, Inc., an

online software platform located in New York.

        15.    Borrower #1 made monthly payments with the help of his aunt and drove the

Honda for about two years, then totaled it in an accident. Because he was not the registered

owner, his insurer would not cover the loss.

        16.    Borrower #1 reviewed multiple documents associated with the purchase of the

Honda and stated that they contained false information. For example, the purchase order falseiy

stated that his down payment was $2,500, rather than the true figure of $2,000.

        17.    The loan application and associated documents also contained false statements

regarding the applicant's income. Borrower #1 and both of his uncles had worked at a family-

owned convenience store in Hartford. The loan application contained a purported employee

earnings statement from the store for the uncle in whose name the Honda had been purchased.

Borrower #1 reviewed the earnings statement and reported that they did not receive such

statements; they were only paid by check. Moreover, the statement itself indicated that the uncle

was paid approximately $4,000 a month, but, in fact, the uncle was paid much less. In addition,

the loan application falsely stated that the uncle's salary at the store was $4,000 per month.




                                                  5
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 6 of 9




Borrower #1 laughed and stated that nobody at the store was paid that much. Connecticut

Department of Labor records indicate that the uncle was paid between $1,000 and $2,000

monthly.

        18.     In support of the loan application for Borrower #1's uncle,     a purported   cell phone

bill from AT&T was submitted. Borrower #1 stated that both he and his uncle         had T-Mobile cell

phones, not AT&T.

        19.     According to Borrower #1, neither he nor his uncles knew that false documents

were submitted in connection with the loan application.

        20.     Between November 2015 and luly 2016, Lender #1 approved forty loans to Car

Nation customers. Twenty-two of those loans are in default or about to go into default. The

office manager for Lender #1 stated that credit history, income and eamings statements, and loan

to value ratios are all material factors in their decision to approve a loan.

                                             R          #2

        21.     In January 2016, Borrower #2 was interested in buying      a used car, but had no   job

and was collecting unemployment compensation while attending community college. A friend

advised her that she had obtained a car loan for a BMW at Car Nation even though she too was

unemployed. Borrower #2 went to Car Nation and met with two employees, a salesman and               a

manager. She later identihed the manager as Williams.




                                                   6
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 7 of 9




       22.     Borrower #2 told Williams that she was unemployed and could not find a co-

signer, but that she was expecting a large tax refund. Williams instructed her to return to Car

Nation after receiving the refund.

       23.     Borrower #2 received a tax refund by debit card in February 2016. She returned

to Car Nation, where Williams told her that he could accept cash, but not the debit card.

Borrower #2 cashed the debit card and gave $8,000 cash to Williams as a down payment on a

i|dazda. Williams completed the loan paperwork and obtained a loan from Lender #1 for about

$9,000. Lender #1 obtained the loan application electronically through Dealertrack

Technologies, Inc., an online software platform located in New york.

       24.     Borrower #2 drove the Mazda for about four months until her boyfriend totaled it

in an accident. Her insurer would not cover the loss because   she was not the driver. and Lender

#1 made a claim against her for about $8,000.

       25.     Borrower #2 reviewed multiple documents associated with the purchase of the

Mazda and stated that they contained false information. For example, the purchase order stated

that the down payment was $7,000, rather than the true f,rgure of $8,000. Shown the loan

application, Borrower #2 initially thought that her three signatures on the document were

legitimate; having reviewed them closely, however, she now believes that they were forged.

       26.     The loan application also falsely stated that Borrower #2 was employed by a

company called VIP Solutions and made $3,500 per month. Borrower #2has never heard of that

company and had never made $3,500 per month at any      job. Finally,   several documents




                                                7
        Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 8 of 9




submitted with the loan application were false: two purported earnings statements from VIp

Solutions that Borrower #2had never seen, and a utility bill in her name from an account she

never held.

       27.     Borrower #2 stated that \ililliams did not tell her he was submitting false

documents in connection with her loan application and that, had he told her, she would not have

purchased the car.

                                 Other Bo            and Lenders

       28.     Williams's scheme was not limited to Borrowers #1 and #2 andlender #1.

Rather, the scheme included the submission of materially false documents in connection with

loans for additional borrowers that were made by lenders other than Lender #1 between January

2016 and June 2016.

       29.     The false statements made in connection with other loans took multiple forms.

For example, some loan applications falsely stated that the borrower was employed by a

company for which he or she had never worked. Other applications contained fabricated Social

Security benefits statements representingthafthe borrower was receiving benefits as income

when, in fact, the applicant had never received Social Security benefits. Still other applications

accurately identified a source of the borrower's income, but inflated its amount.

       30.     Lenders who issued these loans have experienced multiple defaults on loans

originating from Car Nation. These lenders regard information about an applicant's employment

and income as material in deciding whether to make a loan.




                                                 8
       Case 3:20-mj-00027-RAR Document 1-1 Filed 01/15/20 Page 9 of 9




                                                CONCLUSION

       31.     Based on the information contained in this affidavit, I believe there is probable

cause that Justin   \ililliams   has violated   Title   18,   United States Code, Section 1343 (wire

fraud). Accordingly, I respectfully request that the Court issue           a   warrant for the arrest of

Williams.




                                                    SPECIAL AGENT RUSS   H. FRANDSEN
                                                    FEDERAL BUREAU OF INVESTIGATION


       Subscribed and swom to before me this 15th day of January,2020, in Hartford,

Connecticut.



                                                                /s/ Robert A. Richardson
                                                    HONORABLE     BERT A. zuCHARDSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                          9
